COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-15-00335-CV

Style:                       Centerpoint Houston Electric, LLC v. 5433 Westheimer, LP;
                             5433 Westheimer, GP LLC and Songy 5433 Westheimer GP LLC

Date motion filed:           May 19, 2015

Type of Motion:              Objection to Mediation

Party filing motion:         Appellee



      It is ordered that Appellee=s objection to mediation is granted. We withdraw our
Mediation Order dated May 15, 2015.

Judge's signature: /s/ Harvey Brown
                  x Acting individually


Date: June 4, 2015
*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).